Title: To George Washington from Brigadier General James Potter, 11 January 1778
From: Potter, James
To: Washington, George



Sir
Greaham park [Pa.] Januy 11th 1778

yesterday morning the enemy cam out with about 50 hors and 200 of there Greens, and took four men prisnirs at the Goley post—the

last week I have Spent in Visiting the difrent posts I find there is a smart Tread Carrided on Between the Cuntry and the City Som officers have given general passes too there faverits to send there sarvant with what Nessecereys they please in to the City in Consequence of these passes waggans loaded with flower fouls &c. go into the City if Gentlemen do these things it will not be in my power to stop markiting nor will we be able to suppley our selves for the people Keep all they have to sper to sell it for hard money.
I Reques the favour of your Excelanciy to send me enstructtions in a perticular maner how I shall Act—and you may be Assured I will Act agrable to your orders and endavour to make others do the same—I think it is Nessecerey to have some Parson appointed to purchas Beef and Pork and flower in this County and Bucks it would be leikwise Nessecerey to have some of your Proclmations in Regard of the People threshing there wheat sent this way. I am your Execlanceys Most obedant Humble servant

Ja’s Potter

